DAUKSCH, Judge.
This is a petition for writ of certiorari to the circuit court seeking to quash a discovery order.
Because we agree with petitioner that the discovery sought is either irrelevant, not shown likely to lead to relevant information, or seeks disallowed discovery, we issue the writ and quash the order. See Compton & Assocs., P.A. v. Porlick, Poliquin, Samara, Inc., 662 So.2d 428 (Fla. 3d DCA 1996); Gemeinschaft Europaischer Kunstler Anastalt v. Miami Freedom Tower, Inc., 625 So.2d 83 (Fla. 3d DCA 1993); Jerry’s South, Inc. v. Morran, 582 So.2d 803 (Fla. 1st DCA 1991).
ORDER QUASHED.
W. SHARP and THOMPSON, JJ., concur.